VICKERY, J.:
Epitomized Opinion
The Foote Lumber Co. became indebted to one Murray of Oklahoma City and on Oct. 25, 1920, drew a cheek on a Cleveland bank and forwarded the' check to Murray. Several days later Murray came to Cleveland and not having received the first check before leaving Oklahoma, requested payment by Foote Co. who thereupon drew 'a check to Murray for the same amount and stopped payment on the check sent to Oklahoma City. Murray cashed the second check, returned to Oklahoma and deposited the first check to his account in the Oklahoma bank. Immediately thereafter Murray withdrew practically all his funds from the bank and left for parts unknown. The Cleveland bank refused to pay the first check on its presentation, Nov. 10, 1920, and the Oklahoma bank, claiming to be a holder in due course, sues the Foote Co. to collect the amount of the check. Judgment for the Foote Co. in municipal court. Held by court of appeals in affirming the judgment:
1. In order to claim the position of an innocent holder in due course, a party must have presented the check within a reasonable time, which is the next day if the bank is in the same city and otherwise one day more than the time required to send a check between the cities by mail.